UNPUBLISHED

                                                        FILED: December 17, 2014

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                              ___________________

                                    No. 13-2326
                               (5:13-cv-00066-DSC)
                              ___________________


DIANA LOUISE HOUCK; STEVEN G. TATE

             Plaintiffs - Appellants

v.

SUBSTITUTE TRUSTEE SERVICES, INC.

             Defendant - Appellee

and

LIFESTORE BANK; GRID FINANCIAL SERVICES, INC.

             Defendants

                              ___________________

                                   ORDER
                              ___________________

      Upon consideration of appellants' motion for clarification of this court's

August 27, 2014, opinion and judgment dismissing this appeal as interlocutory, the

court recalls its mandate and grants panel rehearing.

      The clerk shall set a supplemental briefing schedule and tentatively calendar
this case for oral argument at the next available session.

      Entered at the direction of Judge Floyd with the concurrence of Judge

Keenan and Senior Judge Davis.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk